Citation Nr: 1303280	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a venereal disease.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 
FINDING OF FACT

The Veteran has not had a venereal disease or residual disability of venereal disease at any point during the pendency of the claim or appeal.


CONCLUSION OF LAW

The criteria for service connection for a venereal disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The information contained in a December 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the December 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran has not been afforded a VA examination in connection with his current claim for service connection.  However, as explained below, the Board finds that there is no competent evidence of a current disability, or persistent or recurrent symptoms of a disability, for which compensation can be authorized.  Therefore, remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's service connection claim must be denied. 

Service treatment records reflect that the Veteran was treated for a diagnosis of acute gonococcal urethritis in March 1974.  His symptoms included penile discharge, itching, and dysuria, he was treated with ampicillin, and it was noted that he was to return in one week if his condition was not better.  Service treatment records reflect no further treatment related to venereal disease.  The May 1975 report of examination for the Veteran's separation from service indicates a normal clinical evaluation of the genitourinary system, with no complaints related to venereal disease noted, and the Veteran asserted that he was in excellent health at that time.  As such, the service treatment records suggest that the Veteran's venereal disease was acute and resolved with treatment.

The post-service record, including April 2010 to April 2012 VA treatment notes, does not reflect, and the Veteran does not contend, that he has at any time pertinent to his October 2009 claim for service connection, had any venereal disease or residual disability of venereal disease.  Rather, the Veteran has asserted, such as in  his July 2010 notice of disagreement, August 2010 written statement, and August 2012 statement submitted in connection with his substantive appeal, that because he incurred gonococcal urethritis during service, service connection is warranted for such disease, even though it was acute rather than chronic.

However, service connection is specifically limited to cases where in-service incidents of disease or injury have resulted in disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Court in Brammer noted, the veteran in that case, as here, was of the apparent belief that he was entitled to some sort of benefit simply because he had a disease or injury while on active service.  However, the Court found that such reasoning was mistaken as Congress had specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See id.  Thus, in the absence of proof of a present disability there can be no valid claim.

Here, the Veteran contracted a venereal disease in service, but it was cured without any residuals; as such, he does not currently have a disease or disability that may be service connected.  

While the Veteran may believe that he is entitled to service connection, the evidence of record does not establish that he has now, or has had at any point during the pendency of the claim or appeal, the disability for which service connection is sought, and the Veteran has not contended otherwise.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran appears cling to the language of 38 U.S.C.A. § 105 which provides that 
an injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs. Venereal disease shall not be presumed to be due to willful misconduct if the person in service complies with the regulations of the appropriate service department requiring the person to report and receive treatment for such disease.

However, this statute does not change the basic requirement of a chronic disability during the course of the appeal period, which is not shown here.

The Veteran has also argued that he should be compensated for the time from March 1974 to May 1975.  However, VA regulation prohibits the payment of VA disability pay while a person is on active duty.

Accordingly, the claim for service connection for a venereal disease is denied.  

ORDER

Service connection for a venereal disease is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


